UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06190) Exact name of registrant as specified in charter:	Putnam International Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2014 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (99.3%) (a) Shares Value Australia (2.8%) Challenger, Ltd. 1,653,346 $8,483,238 Origin Energy, Ltd. 819,094 10,774,275 Telstra Corp., Ltd. 2,205,179 10,224,344 Belgium (0.7%) Solvay SA 51,330 7,697,625 Brazil (0.1%) Bigfoot GmbH (acquired 8/2/13, cost $1,011,174) (Private) (F) (RES) (NON) 46 772,310 Canada (2.6%) Agrium, Inc. 84,500 7,101,757 Intact Financial Corp. 118,023 7,078,745 Suncor Energy, Inc. 354,400 12,671,765 China (0.9%) Ctrip.com International, Ltd. ADR (NON) 154,000 8,998,220 France (11.1%) Alcatel-Lucent (NON) (S) 1,721,088 6,165,536 BNP Paribas SA 271,448 18,361,428 European Aeronautic Defence and Space Co. 218,009 13,889,897 L'Oreal SA 57,592 9,891,101 Sanofi 251,123 25,469,698 Schneider Electric SA 149,057 12,605,256 Valeo SA 217,173 18,544,820 Veolia Environnement 622,930 10,639,481 Germany (8.2%) Daimler AG (Registered Shares) 205,805 16,042,756 Deutsche Post AG 660,412 21,916,051 HeidelbergCement AG 124,158 9,575,810 Henkel AG & Co. KGaA (Preference) 114,938 11,843,972 Merck KGaA 68,683 10,718,071 Siemens AG 118,257 14,248,178 Zalando GmbH (acquired 9/30/13, cost $1,748,712) (Private) (F) (RES) (NON) 39 1,486,450 Hong Kong (1.5%) Sands China, Ltd. 1,262,000 7,802,176 Sun Hung Kai Properties, Ltd. 600,988 8,174,968 India (0.7%) Tata Motors, Ltd. 1,440,503 7,650,623 Ireland (1.0%) Kerry Group PLC Class A 169,712 10,321,441 Italy (4.2%) ENI SpA 526,586 12,075,046 Fiat SpA (NON) 1,228,542 9,789,378 Luxottica Group SpA 186,943 9,944,261 UniCredit SpA 1,968,678 12,549,597 Japan (20.3%) Ajinomoto Co., Inc. 560,000 7,349,306 Astellas Pharma, Inc. 210,700 10,717,737 Credit Saison Co., Ltd. 402,600 10,890,823 Daikin Industries, Ltd. 192,200 10,187,314 Hitachi, Ltd. 1,261,000 8,300,188 Japan Airlines Co., Ltd. (UR) 143,700 8,683,839 Japan Tobacco, Inc. 596,800 21,432,464 Mitsubishi Corp. 701,900 14,181,529 Nissan Motor Co., Ltd. 968,700 9,697,348 NSK, Ltd. 802,000 8,167,272 Olympus Corp. (NON) 321,200 9,747,592 ORIX Corp. 758,700 12,311,170 Sekisui House, Ltd. 493,000 6,610,448 SoftBank Corp. 222,300 15,355,990 Sumitomo Mitsui Financial Group, Inc. 305,200 14,732,937 Tokyo Gas Co., Ltd. 2,764,000 15,128,257 Toyota Motor Corp. 445,800 28,436,502 Mexico (0.7%) Grupo Financiero Banorte SAB de CV 1,164,000 7,252,824 Netherlands (2.4%) ING Groep NV (NON) 1,389,535 15,698,486 Ziggo NV 236,155 9,565,303 Panama (0.6%) Copa Holdings SA Class A 47,700 6,614,559 Russia (2.5%) Magnit OJSC 36,425 9,228,966 Sberbank of Russia ADR 594,901 7,168,557 Yandex NV Class A (NON) 276,000 10,051,920 Singapore (1.1%) Ezion Holdings, Ltd. 6,771,000 11,873,740 South Korea (1.9%) Samsung Electronics Co., Ltd. 9,451 12,021,790 SK Hynix, Inc. (NON) 274,490 7,726,357 Spain (2.3%) Banco Popular Espanol SA (NON) 1,437,670 7,719,517 Grifols SA ADR 295,507 8,947,952 Jazztel PLC (NON) 665,711 7,232,778 Sweden (2.1%) Assa Abloy AB Class B 225,166 10,335,626 Nordea Bank AB 913,835 11,019,997 Switzerland (2.0%) Compagnie Financiere Richemont SA 212,003 21,238,980 Taiwan (0.4%) ASUSTeK Computer, Inc. 252,000 2,007,170 Hermes Microvision, Inc. 77,000 2,241,767 Thailand (0.6%) CP ALL PCL 5,325,100 6,000,952 Turkey (0.6%) Turk Hava Yollari Anonim Ortakligi (THY) 1,598,812 6,094,331 United Kingdom (21.6%) Associated British Foods PLC 458,977 13,939,399 AstraZeneca PLC 305,579 15,907,148 Barclays PLC NPR (NON) 929,260 1,214,786 Barclays PLC 3,717,038 15,976,506 BG Group PLC 665,680 12,721,895 BT Group PLC 2,232,534 12,375,197 Centrica PLC 2,207,686 13,213,171 Compass Group PLC 1,050,775 14,459,356 Glencore Xstrata PLC 2,172,109 11,839,818 Kingfisher PLC 1,500,610 9,374,819 Liberty Global PLC Ser. C (NON) 103,300 7,791,919 Persimmon PLC 403,009 7,085,408 Prudential PLC 797,745 14,864,822 Royal Dutch Shell PLC Class A 661,962 21,861,679 Telecity Group PLC 799,409 10,741,561 Thomas Cook Group PLC (NON) 3,582,842 8,897,609 TUI Travel PLC 1,265,717 7,534,432 Vodafone Group PLC 2,735,500 9,565,568 WPP PLC 797,449 16,395,585 United States (6.4%) Apple, Inc. 20,392 9,721,886 Covidien PLC 163,500 9,963,690 KKR & Co. LP 474,500 9,765,210 LyondellBasell Industries NV Class A 155,488 11,386,386 Monsanto Co. 89,465 9,337,462 Tyco International, Ltd. 239,418 8,374,842 Visa, Inc. Class A 45,600 8,714,157 Total common stocks (cost $868,272,313) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, January 15, 2014 (i) $218,700 $220,733 U.S. Treasury Notes 5/8s, August 31, 2017 (i) 125,000 123,094 Total U.S. treasury Obligations (cost $343,827) SHORT-TERM INVESTMENTS (1.7%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 2,719,211 $2,719,211 Putnam Cash Collateral Pool, LLC 0.13% (d) 10,948,223 10,948,223 SSgA Prime Money Market Fund 0.02% (P) 740,000 740,000 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.13%, May 29, 2014 (SEGSF) $753,000 752,774 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 722,000 721,820 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.11%, April 3, 2014 1,641,000 1,640,728 Total short-term investments (cost $17,521,654) TOTAL INVESTMENTS Total investments (cost $886,137,794) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $198,135,746) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $2,154,319 $2,130,973 $23,346 Barclays Bank PLC British Pound Sell 12/18/13 2,068,925 2,068,809 (116) Canadian Dollar Buy 10/18/13 213,978 213,856 122 Canadian Dollar Sell 10/18/13 213,978 209,511 (4,467) Euro Sell 12/18/13 3,226,655 3,123,365 (103,290) Hong Kong Dollar Sell 11/20/13 1,659,708 1,659,772 64 Japanese Yen Sell 11/20/13 3,245,166 3,212,511 (32,655) Swedish Krona Buy 12/18/13 3,568,910 3,463,037 105,873 Swiss Franc Buy 12/18/13 10,434,961 10,069,037 365,924 Citibank, N.A. Australian Dollar Buy 10/18/13 2,867,517 2,823,363 44,154 Australian Dollar Sell 10/18/13 2,867,517 2,773,762 (93,755) Danish Krone Buy 12/18/13 11,703,154 11,398,869 304,285 Euro Sell 12/18/13 6,375,370 6,206,873 (168,497) Japanese Yen Sell 11/20/13 5,281,456 5,247,862 (33,594) Credit Suisse International Australian Dollar Buy 10/18/13 1,385,671 1,227,509 158,162 Canadian Dollar Sell 10/18/13 3,394,154 3,289,521 (104,633) Norwegian Krone Buy 12/18/13 757,981 749,342 8,639 Swiss Franc Buy 12/18/13 19,555,634 19,200,661 354,973 Deutsche Bank AG Euro Sell 12/18/13 8,939,536 8,703,733 (235,803) Swedish Krona Buy 12/18/13 808,876 735,062 73,814 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 3,156,971 3,108,462 48,509 Euro Sell 12/18/13 7,871,111 7,662,036 (209,075) JPMorgan Chase Bank N.A. British Pound Sell 12/18/13 1,694,683 1,637,547 (57,136) Euro Sell 12/18/13 1,242,436 964,492 (277,944) Japanese Yen Sell 11/20/13 1,274,064 1,262,601 (11,463) Norwegian Krone Buy 12/18/13 8,781,636 8,702,402 79,234 Singapore Dollar Buy 11/20/13 3,045,131 2,992,863 52,268 Swiss Franc Buy 12/18/13 9,381,362 9,075,388 305,974 State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 5,827,387 5,736,469 90,918 Euro Sell 12/18/13 9,698,638 9,328,867 (369,771) Israeli Shekel Buy 10/18/13 4,778,045 4,610,166 167,879 Swedish Krona Sell 12/18/13 2,092,692 2,210,941 118,249 UBS AG Australian Dollar Buy 10/18/13 3,386,969 3,276,764 110,205 Australian Dollar Sell 10/18/13 3,386,969 3,334,199 (52,770) British Pound Buy 12/18/13 5,920,713 5,689,447 231,266 Canadian Dollar Buy 10/18/13 1,868,454 1,829,133 39,321 Canadian Dollar Sell 10/18/13 1,868,454 1,867,250 (1,204) Euro Sell 12/18/13 3,022,740 2,931,413 (91,327) Swedish Krona Buy 12/18/13 5,742,495 5,619,198 123,297 Swedish Krona Sell 12/18/13 5,742,495 5,665,672 (76,823) Swiss Franc Buy 12/18/13 10,956,449 10,673,839 282,610 WestPac Banking Corp. Euro Sell 12/18/13 11,760,255 11,449,169 (311,086) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NPR Nil Paid Rights OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,045,940,071. (b) The aggregate identified cost on a tax basis is $886,600,543, resulting in gross unrealized appreciation and depreciation of $190,884,724 and $21,113,811, respectively, or net unrealized appreciation of $169,770,913. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $2,258,760, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $12,523,619 $65,753,728 $75,558,136 $622 $2,719,211 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $10,023,533. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $10,948,223, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 13,300 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligable for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $721,727 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 20.9% Financials 17.5 Industrials 12.9 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $808,742 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $633,641 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $208,916. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Australia $29,481,857 $— $— Belgium 7,697,625 — — Brazil — — 772,310 Canada 26,852,267 — — China 8,998,220 — — France 115,567,217 — — Germany 84,344,838 — 1,486,450 Hong Kong 15,977,144 — — India 7,650,623 — — Ireland 10,321,441 — — Italy 44,358,282 — — Japan 211,930,716 — — Mexico 7,252,824 — — Netherlands 25,263,789 — — Panama 6,614,559 — — Russia 26,449,443 — — Singapore 11,873,740 — — South Korea 19,748,147 — — Spain 23,900,247 — — Sweden 21,355,623 — — Switzerland 21,238,980 — — Taiwan 4,248,937 — — Thailand 6,000,952 — — Turkey 6,094,331 — — United Kingdom 225,760,678 — — United States 67,263,633 — — Total common stocks — U.S. treasury obligations — 343,827 — Short-term investments 3,459,211 14,063,545 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $853,677 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $3,089,086 $2,235,409 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $297,000,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
